                                                                     ■ ■.10!3; i[icTCayR
                                                                       •v-v'AHMAH DW.
                IN THE UNITED STATES DISTRICT COURT FOR^
                    THE SOUTHERN DISTRICT OF GEORGIA ' "                         PH !2" I
                             WAYCROSS      DIVISION
                                                            .   ..




                                                                       SCM:^f^&FGA.
UNITED    STATES    OF   AMERICA,
                                     )
V.                                   )            Case No.           CR516-003

JAMES    MERRETT,


                    Defendant.




     Jack M. Downie, counsel of record for defendant James Merrett

in the above-styled case has moved for leave of absence.                      The Court

is mindful that personal and professional obligations require the

absence    of    counsel    on   occasion. The Court, however,               cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

        Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and                      trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


        SO ORDERED this             day of August 2018.




                                         WILLIAM T.     iOr£ ,
                                                      MOOR]          JR.
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
